Parker, C. J.
This is a very clear case of a departure from the authority conferred upon the arbitrators by the *480submission. The demand of the plaintiff was to recover an acre of land, with the buildings thereon. The only questions submitted to the arbitrators were, whether the plaintiff ought to recover, and if so to what extent. He might have shown himself entitled to but a part of the land. The referees might have awarded to him the buildings, or one of them, leaving the defendant in possession of - the rest of the property demanded. But no claim against Robinson for money was submitted, nor any claim of Robinson against Moore, and the referees had no authority to award that Moore should pay Robinson, against whom he made his claim, any sum of money, or to determine that upon the payment of a sum of money Robinson should convey the land. They might take into consideration any equities involved in the title, and were not bound to award according to the legal title of the parties. This equitable jurisdiction, however, does not extend to making an award against the claimant, against whom no award is submitted. If the claimant was not in equity entitled to the whole subject matter demanded, they could have given him a part, and perhaps have annexed conditions to his recovery. . They had no authority to arrange a purchase and sale of the property. 4 Mass. 448, Worthen v. Stevens; 2 Bay 94, Sessions v. Barfield; 1 Hill 490, Butler v. Mayor ; 3 Har. & J. 383, Walsh v. Gilmore; 8 N. H. Rep. 82, Adams v. Adams. If the award consist of several matters which are distinct and separate, it may be void pro tanto only. But that is not this case. Judgment for the defendant.